                          Case 18-24170-AJC          Doc 70       Filed 03/22/19     Page 1 of 2




           ORDERED in the Southern District of Florida on March 21, 2019.




                                                                     A. Jay Cristol, Judge
                                                                     United States Bankruptcy Court
_____________________________________________________________________________
                                    UNITED STATES BANKRUPTCY COURT
                                     SOUTHERN DISTRICT OF FLORIDA
                                              MIAMI DIVISION
                                             www.flsb.uscourts.gov

          In re:

          ASTOR EB-5, LLC,                                                 Case No. 18-24170-BKC-AJC

                   Debtor.                                                 Chapter 11

           ORDER GRANTING DEBTOR'S MOTION TO EXTEND THE EXCLUSIVE PERIOD
              DURING WHICH IT MAY FILE A PLAN AND SOLICIT ACCEPTANCES

                   THIS CAUSE came before the Court for hearing on March 21, 2019 at 10:30 a.m. upon Debtor’s,

          ASTOR EB-5, LLC (“ASTOR”), Motion to Extend the Exclusive Period During Which it May File a

          Plan and Solicit Acceptances [D.E. 57] (the “Motion”) and the Court having reviewed the file and being

          otherwise being fully advised on the Motion, it is ORDERED:

                   1.     The Motion is GRANTED, and the exclusivity period for the Debtor to file a plan is

          extended through and including June 12, 2019 and the solicitation period is extended through and including

          August 11, 2019.

                                                            ###
               Case 18-24170-AJC        Doc 70     Filed 03/22/19     Page 2 of 2



Submitted by:
Paul L. Orshan, Esq.
ORSHAN, P.A.
Counsel for ASTOR EB-5, LLC
701 Brickell Ave., Suite 2000
Miami, FL 33131
Telephone: 305-529-9380
Facsimile: 305-402-0777
paul@orshanpa.com

Attorney Orshan shall serve a copy of this order upon all parties of record.
